317 F.2d 595
115 U.S.App.D.C. 184
Sheridan L. McGARRY, Appellant,v.Stewart L. UDALL, Secretary of the Interior, Appellee.
No. 17353.
United States Court of Appeals District of Columbia Circuit.
Argued March 4, 1963.Decided April 25, 1963.

Mr. Sheridan L. McGarry, Salt Lake City, Utah, appellant pro se, with whom Mr. Richard Henry Speidel, Washington, D.C., was on the brief, for appellant.
Mr. A. Donald Mileur, Atty., Dept. of Justice, with whom Asst. Atty. Gen. Ramsey Clark and Messrs. Roger P. Marquis and Ralph S. Boyd, Attys., Dept. of Justice, were on the brief, for appellee.
Before WASHINGTON, DANAHER and WRIGHT, Circuit Judges.
PER CURIAM.


1
This case arises under the Mineral Leasing Act of 1920, 41 Stat. 437, as amended, 30 U.S.A. 181 et weq.  (1958).  The issues presented are similar in some respects to those raised in Thor-Westcliffe Development, Inc. v. Udall, 114 U.S.App.D.C.  ,  314 F.2d 257 (1963), though the present case involves regulations antedating those there discussed.  Plaintiff-appellant, contending that he was the first qualified applicant for a lease on certain premises, brought suit in the United States District Court for the District of Columbia to review the decision of the Secretary of the Interior, which was unfavorable to him.  The facts and the applicable statutes and regulations are set forth in the opinion of District Judge Tamm, filed August 14, 1962.  See D.C., 216 F. Supp. 314.  We find no error.


2
The judgment of the District Court, granting the Secretary's motion for summary judgment, will be


3
Affirmed.